[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________         FILED
                                                   U.S. COURT OF APPEALS
                                No. 09-13602         ELEVENTH CIRCUIT
                                                         MAY 20, 2010
                            Non-Argument Calendar
                                                          JOHN LEY
                          ________________________
                                                           CLERK

                           Agency No. A079-428-833

LUDIM SEMPRIT,
a.k.a. Ludim Bastidas,

                                                                        Petitioner,

                                     versus

U.S. ATTORNEY GENERAL,

                                                                      Respondent.


                          ________________________

                     Petition for Review of a Decision of the
                          Board of Immigration Appeals
                          _________________________

                                 (May 20, 2010)

Before EDMONDSON, BIRCH and FAY, Circuit Judges.

PER CURIAM:
      Ludim Semprit, a native and citizen of Venezuela, petitions for review of the

Bureau of Immigration Appeals’ (“BIA’s”) decision affirming the Immigration

Judge’s (“IJ’s”) order finding her removable and denying her application for

asylum, withholding of removal, and relief under the Convention Against Torture

(“CAT”). 8 U.S.C. §§ 1158, 1231; 8 C.F.R. § 208.16(c). Semprit argues that the

BIA erred in finding that she had failed to show that it was more likely than not

that she would suffer future persecution if she returned to Venezuela. For the

reasons set forth below, we affirm.

                                          I.

      Semprit was issued a Notice to Appear (“NTA”) charging that she was

subject to removal under INA § 237(a)(1)(B), as a non-immigrant who remained in

the country longer than permitted. She appeared before an IJ, admitted the

allegations contained the NTA, and conceded removability.

      Semprit subsequently filed an application for asylum, withholding of

removal, and protection under the CAT, stating that she feared persecution based

on her political opinion and membership in a particular social group. Semprit

asserted that she would be harmed if she returned to Venezuela, because she would

express her opposition to the government of Hugo Chavez. Semprit also stated

that her two children, who were United States citizens, would be persecuted

because of their citizenship. Semprit acknowledged that neither she nor her family
                                          2
members had been associated with any organizations or groups in Venezuela, and

that neither she nor her family, friends, or colleagues had experienced harm,

mistreatment, or threats in Venezuela.

          At the removal hearing, Semprit testified that she had not been a member of

a political party in Venezuela. However, in 1996 or 1997, while studying at a

technical school, Semprit and other students voiced their support of Salas Romer,

Chavez’s opponent in the presidential race. Semprit would meet with other

students every week, discuss the election, and “talk against Chavez.” Semprit

acknowledged that she was not a leader of the group of students and, when asked

whether the group had a name, she responded, “[w]e were opposers.” Semprit

stated that she voted for Romer in the presidential election. She testified that she

had never been physically harmed, arrested, attacked, or kidnaped in Venezuela.

          The IJ found that Semprit’s asylum application was statutorily barred

because it was untimely. The IJ also found that there was no evidence that anyone

in Venezuela had any interest in Semprit, or that Semprit’s children would be

persecuted based on the fact that they were born in the United States. Ultimately,

the IJ denied Semprit’s applications for asylum, withholding of removal, and CAT

relief.

          Semprit filed a notice of appeal with the BIA, arguing that the IJ erred in

finding that she was ineligible for asylum, denying her applications for
                                              3
withholding of removal and relief under the CAT, and finding that she had failed to

show that she would suffer future persecution if she returned to Venezuela. In a

brief in support of her appeal, Semprit argued that her eight-year-old son was

unable to speak Spanish and would “stand out” in Venezuela and cause others to

realize that he was from the United States. Semprit asserted that her children’s

United States citizenship would subject her family to persecution because “[t]he

United States is the shining example of everything the Chavez government is

against.” Semprit also argued that her plans to participate in political activities

opposing the Chavez government would increase the likelihood that she would

suffer persecution.

      The BIA affirmed the IJ’s denial of Semprit’s asylum application as

untimely. It also found that Semprit failed to establish a nexus between any

purported persecution and a protected ground and, therefore, failed to meet her

burden of proof on her claim for withholding of removal. The BIA stated that it

considered Semprit’s belief, that she would be persecuted because of her

opposition to Chavez’s government or the citizenship of her children, to be “not

only too vague and generalized, but highly speculative.” It also found that Semprit

had abandoned any challenge to the IJ’s denial of CAT relief. Accordingly, the

BIA dismissed Semprit’s appeal.



                                           4
                                          II.

      We review only the BIA’s decision, except to the extent that the BIA

expressly adopts the IJ’s opinion or reasoning. Al Najjar v. Ashcroft, 257 F.3d

1262, 1284 (11th Cir. 2001). Here, we review only the BIA’s decision, because

the BIA did not expressly adopt the IJ’s reasoning. When considering a petition to

review a BIA final order, we review legal issues de novo. Hernandez v. U.S. Att’y

Gen., 513 F.3d 1336, 1339 (11th Cir.), cert. denied, Hernandez v. Mukasey, 129

S.Ct. 44 (2008). The BIA’s factual findings are reviewed under the substantial

evidence test. Al Najjar, 257 F.3d at 1283-84. Under this test, we must affirm the

BIA’s decision if it is “supported by reasonable, substantial, and probative

evidence on the record considered as a whole.” Id. at 1284. “To reverse a factual

finding by the BIA, we must find not only that the evidence supports a contrary

conclusion, but that it compels one.” Farquharson v. U.S. Att’y Gen., 246 F.3d

1317, 1320 (11th Cir. 2001).

      Under the INA, an alien shall not be removed to her country of origin if her

life or freedom would be threatened in that country on account of race, religion,

nationality, membership in a particular social group, or political opinion. INA

§ 241(b)(3), 8 U.S.C. § 1231(b)(3). “The alien bears the burden of demonstrating

that it is more likely than not [that] she will be persecuted or tortured upon being

returned to her country.” Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1232 (11th
                                           5
Cir. 2005) (quotation omitted). If an alien fails to establish past persecution, she is

entitled to withholding of removal only if she shows that it is more likely than not

that (1) she would be persecuted in the future on account of one of the five

enumerated grounds; and (2) she could not avoid this future threat to her life or

freedom by relocating, if under all the circumstances it would be reasonable to

expect relocation. Tan v. U.S. Att’y Gen., 446 F.3d 1369, 1375 (11th Cir. 2006),

citing 8 C.F.R. § 208.16(b)(2). “[P]ersecution is an extreme concept, requiring

more than a few isolated incidents of verbal harassment or intimidation . . . [m]ere

harassment does not amount to persecution.” Sepulveda, 401 F.3d at 1231

(quotations omitted).

                                          III.

      In her appellate brief, Semprit challenges only the BIA’s denial of

withholding of removal. Accordingly, Semprit has abandoned any challenge to the

BIA’s denial of asylum and CAT relief, and we address only her claim for

withholding of removal. See Sepulveda, 401 F.3d at 1228 n.2 (noting that, “[w]hen

an appellant fails to offer argument on an issue, that issue is abandoned”).

      Semprit clearly has failed to establish eligibility for withholding of removal

based on past persecution, because in her asylum application and at her removal

hearing, Semprit stated that she had not experienced harm, mistreatment, or threats

in Venezuela. Semprit has also failed to show that she, more likely than not, would
                                           6
be persecuted if she returned to Venezuela. Semprit testified and stated in her

asylum application that she was never involved in any political groups or

organizations in Venezuela. In fact, her only involvement in politics prior to

leaving Venezuela was voting for Romer and discussing her support for Romer

with other students. Semprit was not persecuted or even harassed for these actions

and she does not explain why she would be persecuted for similar actions in the

future. Furthermore, although Semprit stated that she would be involved in politics

upon returning to Venezuela, she did not identify any particular groups or

organizations in which she would be involved, or otherwise explain why she would

be singled out for persecution.

      With respect to Semprit’s claims that she and her children would be

persecuted because of their American citizenship, Semprit fails to explain why

anyone would impute an anti-Chavez political opinion to her simply because her

children were born in the United States. Moreover, Semprit provides no evidence

that American citizens are persecuted in Venezuela solely because of their

citizenship or because of a political opinion that is imputed to them based on their

citizenship. Accordingly, because Semprit has failed to show that she, more likely

than not, will be persecuted upon returning to Venezuela, we deny her petition for

review.

      PETITION DENIED.
                                          7